Citation Nr: 1001313	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cold injury residuals 
to the hands, feet, nose, ears, cheeks and face.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to 
September 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In November 2009, the Veteran appeared and testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges to have incurred cold injury residuals 
while bivouacking from December 11-14, 1962.  He generally 
describes "severe" frostbite injuries which went 
unrecognized but chronically symptomatic since service.  

In support of his claim, the Veteran has submitted 
information concerning cold weather temperatures at Fort 
Leonard Wood during the time period in question.  
Additionally, a June 2007 private medical statement reports 
that the Veteran currently manifests degenerative arthrosis, 
cold intolerance, skin changes and nail changes which could 
have resulted from a cold injury.

The Veteran's service treatment records (STRs) reflect that, 
on December 12, 1962, he was treated for possible strep 
throat.  A December 13, 1962 STR noted the Veteran to be 
doing much better, but he was to continue his medications and 
"inside duty."  

None of the Veteran's STRs reflect any notation of a cold 
injury, and the August 1965 separation examination did not 
reflect any lay or medical evidence of cold injury residuals.

More importantly, the post-service medical records do not 
reflect any indication that the Veteran manifested cold 
injury residuals until June 2007, which is more than 40 years 
after the Veteran's discharge from service.  Overall, the 
Veteran's contentions do not appear consistent with the 
entire evidentiary record, particularly the 40 years gap in 
question. 

However, the Board notes that the evidentiary record is 
incomplete.  The Veteran had inpatient treatment at the 
Sepulveda, California VA Medical Center (VAMC) in July 1966 
and the St. Cloud/Minneapolis VAMC in April 1995 and February 
2006.  A January 1990 private medical record indicated that 
the Veteran was receiving VA treatment at the Minneapolis 
VAMC while a December 2002 private medical record indicated 
that the Veteran obtained much of his care at VA.  Most of 
these records are not associated with the claims folder.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.

The Board must remand this claim in order to obtain the 
Veteran's known VA clinical records which are not associated 
with the claims folder.  

The Board also notes that VA has a duty to obtain a medical 
examination if the evidence establishes: (1) a current 
disability or persistent or recurrent symptoms of a 
disability; (2) an in-service event, injury, or disease; (3) 
current disability may be associated with the in-service 
event; and (4) there is insufficient evidence to make a 
decision on the claim.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
has been described as a low threshold.  McLendon, 20 Vet. 
App. at 83.

The Veteran's description of cold injury is not consistent 
with the evidentiary record, to include the fact that STRs on 
December 12 and 13 reflect that the Veteran had "inside 
duty" while being treated for possible strep throat and no 
indications of cold injury were reported at that time.  
Nonetheless, the Veteran has alleged cold exposure around 
this time period, and a private examiner appeared to find 
cold injury residuals.  Based on the most recent decisions 
from the courts, the Board finds that medical opinion is 
necessary to decide this claim, to include opinion as to 
whether the Veteran's allegation of chronic cold injury 
residual manifestations beginning in service is consistent 
with the medical evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  If possible, obtain copies of all treatment 
records related to the Veteran's known 
hospitalizations at the Sepulveda, California VAMC 
in July 1966 and the St. Cloud, Minnesota VAMC in 
April 1995 and February 2006, as well as all 
available treatment records from the St. 
Cloud/Minneapolis VAMC since at least 1990 to the 
present.  If the RO does not obtain these records, 
they should note the efforts made to locate the 
records.

2.  Schedule the Veteran for appropriate 
examination to determine the nature and etiology of 
the claimed cold injury residuals.  The examiner 
should review the contents of the entire claims 
files, and obtain relevant history from the 
Veteran.  Following the examination, the examiner 
should express opinion on the following questions: 

	a) identify all current cold injury residuals 
(if any);  

	b) whether it is at least as likely as not 
that any currently manifested cold injury 
residual first manifested during the Veteran's 
period of active service from October 1962 to 
September 1965 and/or is causally related to 
event(s) during service, to include the 
alleged cold exposure which occurred from 
approximately December 11-14, 1962.

The examiner's attention is directed toward the 
available STRs reflecting treatment for cold 
symptoms on December 12 and 13, 1962, the negative 
August 1965 separation examination, the Veteran's 
allegations of chronic cold injury symptoms since 
service, and the June 2007 private medical 
statement indicating that the Veteran currently 
manifests degenerative arthrosis, cold intolerance, 
skin changes and nail changes which could have 
resulted from a cold injury.  The examiner should 
specifically comment as to whether the Veteran's 
allegation of chronic cold injury residual 
manifestations beginning in service is consistent 
with the medical evidence of record.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

3.  Then, readjudicate the Veteran's claim on 
appeal.  If the claim remains denied, the Veteran 
and his representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


